Citation Nr: 0024428	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel







INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

The claim for entitlement to service connection for residuals 
of a right ankle injury is plausible.


CONCLUSION OF LAW

The claim for service connection for residuals of right ankle 
injury is well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West Supp. 2000); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for any disease diagnosed after service discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claim.  See 
Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.  

Service medical records show that in August 1967 the 
veteran's right great toe was bruised and painful and that he 
unable to bear weight on the foot.  Two days later, it was 
noted that the veteran still had considerable right foot pain 
and that he was ambulating with the aid of a crutch.  In 
September 1967 it was determined that he had incurred a 
fracture of a metatarsal requiring a cast.  In October 1967, 
the veteran continued to limp due to dull aching pain in the 
metatarsal area after walking and upon cold weather; 
traumatic arthritis was diagnosed.  The April 1969 separation 
examination report indicates that the veteran had a history 
of a broken right foot that was not symptomatic at the time 
of the examination.  

Private medical records dated in August 1975 show that the 
veteran sustained a work-related fall resulting in low back 
and right lower extremity pain and weakness.  However, there 
was no notation of right ankle disability.

A May 1989 letter from a private orthopedist reveals 
treatment for gouty arthritis affecting the veteran's low 
back; no mention was made of right ankle disability.  

VA progress notes dated in June 1989 show that the veteran 
was treated for gouty arthritis and that diagnostic tests 
included a right ankle x-ray.  No clinical association was 
made between the gouty arthritis and the veteran's service.

In a January 1990 hospitalization report from the Audie 
Murphy VA Hospital, the discharging physician noted that the 
veteran developed swelling, pain, and redness of the right 
ankle.  He was seen by a rheumatologist who diagnosed right 
ankle gout.  

The veteran continued to be followed by VA for complaints of 
gouty arthritis in 1994 and 1995.

In May 1996, the veteran was seen at a VA outpatient facility 
for complaints of right foot swelling and pain of one week's 
duration.  Review of systems revealed right ankle edema and 
an unsteady gait due to right ankle pain.  The nursing 
diagnosis was an alteration in comfort and mobility due to 
pain and swelling (actual infectious process).  Further 
tests, including x-rays, were ordered.  Also, in a May 1996 
report, a VA examiner diagnosed acute gouty arthritis and 
rule out right ankle cellulitis.  

In a May 1996 VA progress note, it was noted that the veteran 
had a history of an old right ankle fracture and right ankle 
gout.  

The veteran was also admitted to the San Antonio VA Medical 
Center for an exacerbation of his gouty arthritis in May 
1996.  The veteran's history was noted to include trauma to 
the right ankle in 1967 while he was stationed in Korea.  In 
the discharge report, it was opined that the veteran's, 
"prediliction of [the right] ankle can be explained by the 
trauma in 1967..."

This medical opinion suggesting that current right ankle 
disability is etiologically related to service trauma is 
sufficient to well ground the veteran's claim.


ORDER

Evidence of a well-grounded claim for service connection for 
residuals of a right ankle injury having been presented, the 
appeal, to this extent, is granted. 


REMAND

Although the record includes medical evidence well grounding 
the veteran's claim, there is no indication that the medical 
opinion suggesting that the veteran's current right ankle 
disability is etiologically related to service trauma is 
based upon a review of all pertinent records, including 
service medical records.  Moreover, the medical opinion 
supportive of the claim does not assess the likelihood that 
the veteran's current right ankle disability is etiologically 
related to service.  Therefore, it is not adequate to 
establish that the veteran is entitled to service connection 
for this disability.  

The Board further notes that in the statement and 
supplemental statement of the case the RO identified the 
issue on appeal as whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of a right ankle fracture.  The record reflects 
that service connection for residuals of a right ankle injury 
was denied for the first time in a rating decision of 
November 1998 and that the veteran has perfected an appeal of 
this decision.  Therefore, the statement and supplemental 
statement of the case should have addressed the veteran's 
claim on a de novo basis.  

The Board also notes that in a September 1999 letter to a 
Senator the veteran stated that he was receiving disability 
benefits from Social Security Administration (SSA) for a back 
disability.  Records in the possession of SSA could be 
pertinent to the issue currently on appeal.  

In light of these circumstances and VA's duty to assist the 
veteran in the development of facts pertinent to his well 
grounded claim, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for service connection for residuals of a 
right ankle injury.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.  In any event, the 
RO should obtain a copy of any medical 
records reflecting treatment of the 
veteran's right ankle at the Audie L. 
Murphy VA Medical Center since October 
1998.

2.  The RO should request the SSA to 
provide a copy of its decision awarding 
disability benefits to the veteran and a 
copy of the record upon which the 
decision was based.  The SSA should also 
be requested to provide a copy of records 
pertaining to any subsequent disability 
determinations for the veteran.

3.  The RO should arrange for an 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent, and etiology of the 
veteran's current right ankle disability.  
Any indicated studies should be 
performed, and all findings should be set 
forth in detail.  The claims file and a 
copy of this REMAND must be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims file was 
reviewed.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
right ankle disability originated in 
service or is otherwise etiologically 
related to service, including the trauma 
noted in the veteran's service medical 
records.  The rationale for all opinions 
expressed should be fully explained.  

4.  The RO should review the examination 
report resulting from the above-requested 
development and assess compliance with 
the above instructions.  If the RO 
determines that the examination report 
does not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action.

5.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue of 
entitlement to service connection for 
residuals of a right ankle injury. 

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
reflecting de novo consideration of the 
veteran's claim.  They should then be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

